Citation Nr: 0915167	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1967 to May 1967 
and from September 1967 to December 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.  In September 2005, 
the RO determined that new and material evidence had been 
received to reopen the Veteran's claim of service connection 
for a psychiatric disorder and denied service connection for 
an acquired psychiatric disorder to include schizophrenia, 
major depression, a panic disorder, post-traumatic stress 
disorder (PTSD), and alcohol abuse.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the Veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for an acquired psychiatric 
disorder to include schizophrenia, major depression, a panic 
disorder, and PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for a 
psychiatric disorder.  The 


Veteran was informed in writing of the adverse decision and 
his appellant rights in July 2002.  The Veteran did not 
submit a notice of disagreement with the decision.  

2.  The documentation submitted since the June 2002 RO 
decision is relevant and probative of the issue at hand and 
raises a reasonable possibility of substantiating the 
Veteran's claim.  


CONCLUSION OF LAW

The June 2002 RO decision denying service connection for a 
psychiatric disorder is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claim of 
entitlement to service connection, the Board observes that 
the RO issued VCAA notices to the Veteran in December 2003, 
May 2005, and March 2006 which informed him of the evidence 
needed to support an application to reopen a claim of 
entitlement to service connection a claim for service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  The 
December 2003 VCAA notice was issued prior to the March 2004 
RO determination from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran requested a hearing before a VA hearing officer.  
He subsequently withdrew his hearing request.  The Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  The requested hearing was scheduled.  Unfortunately, 
the Veteran failed to appear for the scheduled hearing.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Prior RO Decisions

In October 1999 and November 1999, the RO determined that the 
Veteran had not submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
and denied the claim.  The Veteran was informed in writing of 
the adverse decisions and his appellant rights in October 
1999 and November 1999.  The Veteran did not submit a NOD 
with the decisions.  

The evidence upon which the RO formulated its October 1999 
and November 1999 decisions may be briefly summarized.  The 
Veteran's service treatment records make no reference to a 
chronic acquired psychiatric disorder or other psychiatric 
abnormality.  A March 1983 psychiatric evaluation from E. H. 
J., M.D., conveys that the Veteran reported that he had been 
initially hospitalized for nervousness, disorientation, 
depression, and being "at the end of his rope" in 1973 and 
hospitalized on multiple subsequent occasions for depression.  
The Veteran was diagnosed with a schizoaffective-type 
schizophrenic reaction.  An April 1996 psychiatric evaluation 
from C. A. N., M.D., notes that the Veteran presented a 
20-year psychiatric history.  Impressions of recurrent major 
depression, "ruleout bipolar disorder, mixed," and alcohol 
dependence in remission were advanced.  An October 1999 
psychiatric evaluation from A. A. S., M.D., states that the 
Veteran had a history of "a schizo-affective disorder since 
April 1974."  The Veteran was diagnosed with a "bipolar 
disorder, depressive episode" and alcohol dependence in 
remission.  

The Veteran subsequently sought to reopen his claim for 
service connection.  In June 2002, the RO determined that the 
Veteran's claim for service connection for a psychiatric 
disorder was to be reviewed on the merits as it had been 
previously denied as not well-grounded and that decision had 
become final between July 14, 1999, and November 9, 2000.  
The RO denied service connection for a psychiatric disorder 
given "the absence of any acceptable medical evidence or 
opinion relating the Veteran's [psychiatric] disorder to 
service."  The Veteran was informed in writing of the 
adverse decision and his appellate rights in July 2002.  He 
did not submit a NOD with the decision.  

The evidence upon which the RO reached its June 2002 decision 
may be briefly summarized.  As noted above, the Veteran's 
service treatment records do not refer to an acquired 
psychiatric disorder or other psychiatric abnormality.  
Post-service private psychiatric clinical documentation notes 
that the Veteran was diagnosed with and treated for a chronic 
psychiatric disability variously characterized as a 
schizoaffective-type schizophrenic reaction, a 
schizoaffective disorder, depression, recurrent major 
depression, a bipolar disorder, alcohol dependence, and a 
pathological gambling disorder.  No treating physician 
advanced an etiological relationship between the Veteran's 
chronic psychiatric disability and active service.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 2002 RO decision 
denying service connection for a psychiatric disorder 
consists of VA examination and clinical documentation; 
private clinical documentation; Social Security 
Administration (SSA) documentation; and written statements 
from the Veteran.  A December 2004 written statement from the 
Veteran relates that: he had inadvertently associated with 
several homosexual servicemen during active service; was the 
subject of undesired homosexual advances during active 
service; became fearful that he was perceived as a homosexual 
by other servicemen; and sustained a 1974 nervous breakdown 
and chronic depression as the result of his inservice 
experiences.  A June 2005 written statement from M. M., 
M.S.W., L.C.S.W., conveys that she was a psychotherapist and 
had treated the Veteran since July 2000.  She clarified that 
the Veteran had been treated "primarily for major recurrent 
depression, PTSD, panic attacks, and alcohol abuse."  She 
commented that:

[The Veteran's] history reveals 
longstanding problems in terms of his 
mental health that date back to when he 
was in his early twenties.  I believe 
that his debilitating symptoms first 
occurred while [the Veteran] was a young 
man in the Navy, at which time he was 
repeatedly approached sexually by 
homosexual men.   

The Board finds that the Veteran's December 2004 written 
statement and Ms. M.'s June 2005 written statement constitute 
new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been received, the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disability is 
granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is to be determined following a de novo 
review of the entire record.  

The Veteran has not been afforded a recent VA examination for 
compensation purposes to determine the nature and etiology of 
his chronic acquired psychiatric disorder.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In her June 2005 written statement, Ms. M. conveyed that she 
provided ongoing treatment of the Veteran's chronic 
psychiatric disabilities.  Clinical documentation of the 
Veteran's psychiatric treatment after 2004 is not of record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his chronic acquired 
psychiatric disorder after 2004 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Myra 
McNaughton, M.S.W., L.C.S.W., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the Veteran, 
not already of record, for incorporation 
into the record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the alleged 
inservice homosexual advances on the 
Veteran; or otherwise originated during 
active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted. 

4.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include schizophrenia, major depression, 
a panic disorder, and PTSD on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the Veteran should be 
issued a SSOC which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


